DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application, Amendments and/or Claims
1.	Claims 1-2 are pending in the present application.

2.	Claims 1-2 are under examination in the current office action.

Information Disclosure Statement
3.	The information disclosure statement (IDS) filed 12/22/2020 has been considered and the references therein are of record.
 
Priority
4.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. A certified copy of EP 17185730.3 has been received.

Specification
5.	The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. See p. 18, third full paragraph. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Nucleotide and/or Amino Acid Sequence Disclosures
6.	REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES
Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF 
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - Sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). See pp. 17 and 18, which recite the acetylated peptide CDRSGFGK(Ac)FERG, p. 17 reciting the unacetylated peptide CDRSGFGKFERG, and pp. 19 and 20 reciting the peptide SGFGK(Ac)FER.

Required response – Applicant must provide:

A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.

Claim Objections
7.	Claims 1-2 are objected to because of the following informalities:  claim 1 recites acronyms that are not spelled out in their first useage in the claims (i.e., APP, hnRNPA1, C9orf72, SOD1, FUS, hnRNPA2B1, VCP, TIA1, CD1, CD2, HDAC6).  It .  Appropriate correction is required.
In claim 2, the word “Huntingtin” is misspelled as “Hungtitin”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1 and 2 each recite a Markush grouping requiring a material selected from an open list of alternatives (i.e., “a protein selected from the group comprising…”) However, this language renders the claims indefinite because it is unclear what other alternatives are intended to be encompassed by the claim. See MPEP 2173.05(h). It is suggested that the claim be amended to recite “…selected from the group consisting of…” to overcome this rejection.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

9.	Claims 1-2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is written description rejection.
The fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc., 935 F.2d at 1563-64, 19 USPQ2d at 1117.
The factors to be considered when analyzing claims for compliance with the written description requirement include: actual reduction to practice; disclosure of drawings or structural chemical formulas; sufficient relevant identifying characteristics (e.g., disclosure of complete or partial structure, physical and/or chemical properties, structure/function correlation); method of making the claimed invention; level of skill and knowledge in the art; and predictability in the art. See MPEP §2163. 
Claim 1 is directed to an HDAC6 inhibitor for use in treating degenerative disease associated with the formation of intracellular granules, wherein the inhibitor inhibits both catalytic domain I (CD1) and II (CD2) of HDAC6. Claim 2 is drawn to a method of treating a patient having a degenerative disease associated with the formation of intracellular granules, the method comprising administering an inhibitor that inhibits both the CD1 and CD2 of HDAC6.  Hence, the claims encompass the therapeutic use and administration of a genus of agents claimed by a desired function: inhibition of both the CD1 and CD2 of HDAC6.  
The recitation of a compound that is an inhibitor of HDAC6 inhibiting both the CD1 and CD2 of HDAC6 represents a functional characteristic with no structure. The compound’s structure can thus vary substantially within the given claimed recitations. 
The specification provides a few examples of HDAC6 specific inhibitors, such as Bufexamac, Tubacin and Tubastatin A (see last paragraph of p. 20). However, the specification does not specifically disclose whether any of these agents inhibit both CD1 and CD2 of HDAC6. This limited disclosure of HDAC6 specific small molecule inhibitors, which may or may not even fall within the claimed genus of functionally-claimed agents, therefore does not provide adequate written description of the claimed genera nor guidance as to which of the multitude of molecules encompassed by the claimed inhibitors of both CD1 and CD2 of HDAC6 would meet the limitations of the claims. Thus, the scope of the claims includes numerous structural variants, and the genus is highly variant because a significant number of structural differences between genus members is permitted.
	Furthermore, with respect to HDAC6 inhibitory antibodies, the Federal Circuit has clarified Written Description as it applies to antibodies in the recent decision Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017). The Federal Circuit explained in Amgen that when an antibody is claimed, 35 U.S.C. 112(a) (or pre-AIA  first paragraph) requires adequate written description of the antibody itself. Amgen, 872 F.3d at 1378-79. The Amgen court expressly stated that the so-called “newly characterized antigen” test, which had been based on an example in USPTO-issued training materials and was noted in dicta in several earlier Federal Circuit decisions, should not be used in determining whether there is adequate written description under 35 U.S.C. 112(a) for a claim drawn to an antibody. Citing its decision in Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., the court also stressed that the “newly characterized antigen” test could not stand because it contradicted the quid pro quo of the patent system whereby one must describe an invention in order to obtain a patent. Amgen, 872 F.3d at 1378-79, quoting Ariad, 598 F.3d 1336, 1345 (Fed. Cir. 2010).  In view of the Amgen decision, adequate written description of a newly characterized antigen alone is not considered adequate written description of a claimed antibody to that antigen, even when preparation of such an antibody is routine and conventional. Id.
The instant specification discloses only three species of HDAC6 specific inhibitors.  The prior art also teaches that HDAC6 selective inhibitors include Tubacin, mercaptoacetamides, and thiolate analogs (see p. 5 of Li et al. (2010), listed on IDS).  It is implied by the specification that Bufexamac, Tubacin and Tubastatin A may meet the limitation of inhibiting both CD1 and CD2 of HDAC6 (based upon the in vitro ability of each to increase acetylated DDX3X, which is a novel substrate of HDAC6 and for which it was determined that either of the two HDAC6 domains was sufficient to acetylate DDX3X). However, as noted above, the specification does not explicitly state that these agents possess the claimed functional property of inhibiting both CD1 and CD2 of HDAC6.  Further, the specification does not disclose structural features shared by members of the genus of HDAC6 inhibitors presently claimed.   Nor does the specification provide a correlation between the structure of the disclosed small molecule agents and the ability to inhibit both CD1 and CD2 of HDAC6 in order to establish possession of a genus of non-structurally defined inhibitors.  
Functionally defined genus claims can be inherently vulnerable to invalidity challenge for lack of written description support, especially in technology fields that are highly unpredictable, where it is difficult to establish a correlation between structure and function for the whole genus or to predict what would be covered by the functionally claimed genus. Abbvie Deutschland GMBH & Co. v. Janssen Biotech, Inc. (759 F.3d 1285 (Fed. Cir. 2014). “When a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus." Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005).
Consequently, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus of HDAC6 inhibitors nor guidance as to which of the myriad of molecules 
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111 (Fed. Cir. 1991), clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).
The skilled artisan cannot envision the detailed chemical structure of the encompassed claimed agents (if any) which have the ability to function as a inhibitors of both CD1 and CD2 of HDAC6 and be therapeutic for the treatment of degenerative disease associated with the formation of intracellular granules, without further testing, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of identification.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991).
Therefore, the full breadth of the claims does not meet the written description provision of 35 U.S.C. §112, first paragraph.  Applicants are reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision (see page 1115).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




10.	Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by d’Ydewalle et al. (Nat. Med. 2011, 17(8), 968-975; listed on IDS).
	D’Ydewelle et al. teach the therapeutic use and administration of Tubastatin A to transgenic mice that are an animal model of Charcot-Marie-Tooth (CMT) disease. As defined in the present specification, CMT disease is a degenerative disease that is associated with mutations in the Lamin A/C (LMNA) gene and intracellular granule formation. Thus, the transgenic mice of d’Ydewelle meet the limitation of a patient in need of treatment of a degenerative disease associated with the formation of intracellular granules of Lamin A/C, as in claim 2. 
	According to the instant specification, Tubastatin A is a HDAC6 specific inhibitor that can increase acetylation of DDX3X, which is a novel substrate of HDAC6 and which appears to interact with both catalytic domains (i.e., CD1 and CD2) of HDAC6. Therefore, for the purpose of applying prior art, Tubastatin A, along with Tubacin and Bufexamac, are interpreted as preferred embodiments of the instant specification as examples of inhibitors that inhibit both the CD1 and CD2 of HDAC6. Note that d’Ydewelle also teaches the use of tubacin for inhibiting HDAC6 (see p. 972, top of right column, and Figs. 5a and 5b).
Further, d’Ydewelle teaches that treatment of the mice for 21 days with Tubastatin A resulted in a reversal of the CMT2 phenotype, wherein treatment increased electrophysiological parameters, decreased denervation at the neuromuscular junction (NMJ), and increased both the total number of mitochondria and the number of moving mitochondria in neurons compared to vehicle-treated control animals (see p. 972, right column). Therefore, the amount administered according the method of d’Ydewelle is shown to be a “therapeutically effective amount” as recited in present claim 2.
As such, the teachings of d’Ydewelle provide for all elements of the instantly recited invention of claims 1-2.

1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bracke et al. (US 2016/0009730 A1; published Jan. 14, 2016).
	Bracke et al. disclose HDAC6 specific inhibitors and their use in the treatment of neurodegenerative disease (see abstract and [0016]-[0017]).  Bracke teaches that the disclosed HDAC6 inhibitors show an even higher selectivity for HDAC6 compared to Tubastatin A, and are also potent (see [0017]). Therefore, absent evidence to the contrary the HDAC6 specific inhibitory compounds disclosed by Bracke would be expected to inherently inhibit both the CD1 and CD2 of HDAC6 as claimed.
	With respect to claim 2, Bracke discloses that the neurodegenerative disorder may be Huntington’s disease, amyotrophic lateral sclerosis, a spinal muscular atrophy, Parkinson’s disease or Alzheimer's disease, among others (see [0050]). Such neurodegenerative diseases are examples of the neurodegenerative diseases that are encompassed by the present claims, given that they are each associated with aggregation of one or more of the proteins listed in the claims.  Bracke teaches a method for treating such diseases comprising administering a therapeutically effective amount of an HDAC6 inhibitor of the invention (see, for example, [0047]-[0048]). 
	Accordingly, the teachings of Bracke anticipate the invention presented in claims 1-2.

Conclusion
12.	No claims are allowed.

13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This art includes the following:
	US 2006/0239909 A1 by Anderson et al. discloses HDAC6 inhibitors and methods for their use in the treatment of protein degradation disorders, such as neurodegenerative disorders.
	US 2014/0294856 A1 by Aboagye et al. discloses HDAC6 inhibitors and their combined use with an AKT inhibitor in pharmaceutical compositions for the treatment of neurodegenerative disease.
US 2015/0056213 A1 by Sotomayor et al. discloses HDAC6 selective inhibitors and their therapeutic use.


Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A. BALLARD whose telephone number is (571)272-2150.  The examiner can normally be reached on Mon-Fri 8AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIMBERLY BALLARD/Primary Examiner, Art Unit 1649